DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

At step 1, if no statutory category rejection was given above, then the claims have been determined to have a statutory category.


Referring to claim 1, at step 2a, prong one, claim 1 recites a system that manages an event on a monitoring target, for improving the accuracy of feedback, using a computer and terminal, that system comprising a memory "storing a table…", an input/output device, a processor coupled to the memory and input/output device, the processor performing instructions of "extracting…", "determine a threshold value using machine learning…", "determine a feedback regarding success or failure…", "detect whether or not the feedback is erroneous…", and then "notify the terminal of the error"

	The limitations of tabular data, processing event data, determining threshold and success, and analyzing data for error are processes that, under its broadest reasonable interpretation, covers 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular the claim recites that these mental steps may be performed with a generic computer and a terminal for input and output to a user.

The terminal represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering and output (see MPEP 2106.05(g)). The courts have found limitations directed to data outputting, recited at a high level of generality, to be well-understood,
routine, and conventional. See MPEP 2106.05(d) and (g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc.
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.

	With respect to the terminal, the courts have found limitations directed to data outputting, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d) and (g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc.

Referring to claims 2-7, 9-13, the limitations merely describe additional data analysis, gathering, or output I/O steps.

Referring to claim 8, the limitations describe additional data analysis, gathering, or output I/O steps. It also refers to an additional element for the terminal, a screen with a button for data gathering. 



This judicial exception is not integrated into a practical application. In particular the claim recites that these mental steps may be performed with a terminal with a screen that has a button.

Such a terminal represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering and output (see MPEP 2106.05(g)). The courts have found limitations directed to data outputting, recited at a high level of generality, to be well-understood,
routine, and conventional. See MPEP 2106.05(d) and (g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc.
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such a terminal amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.



Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.

Regarding Applicant's remark (page 9) and amendments for 112(f), the limitations are no longer interpreted as invoking 112(f).

Regarding Applicant's argument (page 13) that the invention as claimed has a statutory category of invention, see lack of rejection on that ground above.

Regarding Applicant's argument (page 14-15) that the claimed invention is similar to examples that cannot be practically performed in the human mind, Applicant should note that nothing claimed requires a large amount of data or a large series of steps. Every step, at their minimum, does not relay an insurmountable complexity. For example, with "determine a threshold value using machine learning such that the threshold value differs for every handling instruction sheet based on past events", this merely describes a process that could conceivably only have a single such value, or perhaps two, determined, in advance. How many sheets are there? How many past events are there? What particular 

Regarding Applicant's argument (page 16-17) that the claims are not merely performed on a generic computer, in a computer environment, or use the computer as a tool, Applicant points to the claimed invention's ability to "improve the accuracy of feedback [using] machine learning" and that this "has never been" performed in the human mind or with pen and paper. For one, improving the accuracy of feedback is, as stated, for the feedback. It is unclear how Applicant can say that this does not merely use the computer in service of that improvement. Secondly, whether this has been performed anywhere before, in the human mind or otherwise, appears to be an argument of novelty, separate from the consideration performed in eligibility.

Regarding Applicant's argument (page 18-19) that the claimed invention is integrated and improves computer systems, again, it is the accuracy of feedback that is improved, not the computer itself.

Regarding Applicant's argument (page 19-21) that generic components used to improve the performance of a computing system may be eligible, again, it is the accuracy of feedback that is improved, not the computer itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114